
	
		II
		109th CONGRESS
		2d Session
		S. 3716
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 100 Pitcher Street in Utica, New York, as the Captain
		  George A. Wood Post Office Building.
	
	
		1.Captain George A. Wood Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 100 Pitcher Street in Utica, New York, shall be known and
			 designated as the Captain George A. Wood Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Captain
			 George A. Wood Post Office Building.
			
